Case: 07-72631   05/10/2012    ID: 8172829    DktEntry: 60   Page: 1 of 1
                                                                              FILED
                    UNITED STATES COURT OF APPEALS                            MAY 10 2012

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                        U .S. C O U R T OF APPE ALS




JOSE MARTIN GARCIA-OLIVARRIA,                    No. 07-72631

              Petitioner,                        Agency No. A044-542-105

  v.
                                                 ORDER
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



Before: REINHARDT, HAWKINS, and N.R. SMITH, Circuit Judges.




       The Joint Motion to Withdraw Decision and Remand is GRANTED. The

Memorandum filed October 25, 2011 is withdrawn. The petition for review is

remanded to the Board of Immigration Appeals for reconsideration in light of the

Supreme Court’s decision in Vartelas v. Holder, — U.S. —, 132 S. Ct. 1479 (Mar.

28, 2012). A copy of this order shall constitute the mandate of this court.